J-S56041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANGEL REYES                                :
                                               :
                       Appellant               :   No. 535 EDA 2019

             Appeal from the PCRA Order Entered February 1, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0013835-2012

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANGEL REYES                                :
                                               :
                       Appellant               :   No. 536 EDA 2019

             Appeal from the PCRA Order Entered February 1, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0013836-2012


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             Filed: January 28, 2021

        In these consolidated cases, Angel Reyes (Reyes) appeals from the

order entered in the Court of Common Pleas of Philadelphia County (PCRA

court) dismissing his timely first petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56041-20


                                       I.

                                      A.

      On October 31, 2012, at approximately 10:30 p.m., Philadelphia Police

Officers Michael Berkery and Ryan Pownall were on a routine patrol in a

marked police vehicle in the area of the 4400 block of Frankford Avenue in

Philadelphia. (See N.T. Trial, 5/04/15, at 23). They were patrolling this high

crime area because of its large amount of drug activity and gunpoint robbery.

(See id. at 24). At that time, Officer Berkery had been a police officer for ten

years and Officer Pownall for six years. (See id. at 55, 116).

      Officers Berkery and Pownall noticed Reyes walking the same direction

as the patrol car and observed a heavy rectangular bulge swinging back and

forth in his left cargo pants pocket. (See id. at 24-25, 107). The officers

believed the bulge in Reyes’ pocket resembled a firearm and Officer Berkery

pulled the patrol car over into the parking lane. (See id. at 25, 107). As

Officer Pownall exited the vehicle, Reyes removed his headphones, wrapped

them around his iPod and put them in his pocket. (See id. at 25). When

Officer Pownall asked Reyes if he was carrying a gun, Reyes ignored the

question and attempted to walk past the officer. (See id. at 25, 107).

      Officer Pownall then grabbed what felt like a hard, metal object in Reyes’

cargo pocket but Reyes quickly pulled away and tried to keep walking. (See

id. at 25, 107). Officer Pownall grabbed ahold of Reyes, again asked him if

he had a gun and started to unbutton Reyes’ cargo pocket. (See id. at 25,


                                     -2-
J-S56041-20


107). Reyes shoved the officer away and the two men began to wrestle to

the ground. (See id. at 25, 108).

        Officer Berkery exited the patrol car, took out his taser and ordered

Reyes to stop resisting and to put his hands behind his back. (See id. at 25,

108).    Reyes disregarded the order and continued to wrestle with Officer

Pownall. (See id. at 25-26). Officer Berkery fired his taser at Reyes’ chest

that had no effect. (See id. at 26, 108). Reyes continued to fight, punching

and throwing his elbows into Officer Pownall. (See id. at 26).

        Officer Berkery fired his taser at Reyes a second time, which again had

no effect and Reyes grabbed ahold of the taser. (See id.). Officer Berkery

struck Reyes in the face and Reyes grabbed the officer’s left hand and bit down

on it, causing him to bleed. (See id.). Officer Pownall attempted to gain

control of Reyes’ arms and Reyes bit him on his right tricep and grabbed for

his gun in the holster. (See id. at 27, 108-09). Officer Berkery was finally

able to jump on top of Reyes, handcuff his left arm and call for backup. (See

id. at 28, 109). Twenty-three blue-tinted bags of cocaine, a digital scale,

several unused blue-tinted packets and a bottle of lidocaine1 were recovered

from Reyes’ left cargo pocket. (See id. at 29, 47-49, 110). The weight of




____________________________________________


1 Lidocaine is used as a cutting agent for cocaine. (See N.T. Trial, 5/05/15,
at 16-18).


                                           -3-
J-S56041-20


the cocaine totaled 14.65 grams and was worth $1,150.00. (See N.T. Trial,

5/05/15, at 12-13).

       Officer Berkery drove himself and Officer Pownall to the hospital where

Berkery received treatment for a human bite. (See N.T. Trial, 5/04/15, at

52-53). Officer Pownall underwent surgery for injuries to his rotator cuff and

labrum and he was out of work for nine months following the incident. (See

id. at 121, 129-30). He continued to experience pain at the time of trial.

(See id. at 121).

       Reyes filed a motion to suppress the evidence challenging the legality

of the stop, which the trial court denied. Reyes proceeded to a jury trial on

May 4, 2015, and he testified in his defense that Officers Berkery and Pownall

used excessive force during the incident. (See N.T. Trial, 5/05/15, at 43-47).

On May 6, 2015, the jury convicted him at the above-referenced docket

numbers of aggravated assault as a first-degree felony (as to Officer Pownall),

two counts of aggravated assault as second-degree felonies (as to Officers

Pownall and Berkery), resisting arrest, possession with intent to deliver a

controlled substance, knowing or intentional possession and possession of

drug paraphernalia.2 On October 21, 2015, the trial court sentenced Reyes to




____________________________________________


218 Pa.C.S. §§ 2702(a)(1), (a)(3) and 5104; 35 P.S. §§ 780-113(a)(30), (16)
and (32).


                                           -4-
J-S56041-20


an aggregate term of not less than eight and one-half nor more than nineteen

years’ imprisonment, followed by fifteen years of probation.

       Reyes filed a notice of appeal from the judgment of sentence after the

trial court denied his timely post-sentence motion.         On January 6, 2016,

defense counsel Allan Jeffrey Sagot, Esq., filed a motion to withdraw from

representation which the trial court granted. The court appointed Erin Boyle,

Esq., to represent Reyes on appeal and she filed a Rule 1925(b) statement on

his behalf. See Pa.R.A.P. 1925(b).

       On appeal, Reyes challenged the trial court’s denial of his suppression

motion; the sufficiency of the evidence supporting his conviction; the weight

of the evidence; the court’s jury instruction regarding his testimony, which he

claimed emphasized only his self-interest;3 and his sentence as excessive.

____________________________________________


3The trial court issued the following jury instruction concerning the credibility
of Reyes as a witness:

             The defendant in this matter took the stand as a witness.
       In considering the defendant’s testimony, you are to follow the
       general instructions that I shall give you for judging the credibility
       of any witness.     You should not disbelieve the defendant’s
       testimony merely because he’s a defendant. In weighing his
       testimony, however, you may consider the fact that he has a vital
       interest in the outcome of this trial.         You make take the
       defendant’s interest into account just as you would any other
       witness along with any other facts and circumstances bearing
       upon credibility in making up your own minds as to what weight
       his testimony deserves.

(N.T. Trial, 5/05/15, at 131). The instruction mirrors, almost verbatim, the
Pennsylvania Suggested Standard Criminal Jury Instruction on this topic, PA-



                                           -5-
J-S56041-20


This Court addressed only the suppression issue on the merits and found the

remaining issues waived for appellate counsel’s failure to preserve them in

Reyes’ vague Rule 1925(b) statement and for trial counsel’s failure to object

to the jury instruction.      This Court affirmed the judgment of sentence on

September 18, 2017. (See Commonwealth v. Reyes, 2017 WL 4118441

(Pa. Super. 2017)). Reyes did not seek further direct review.

                                               B.

       On May 7, 2018, Reyes, acting pro se, filed the instant, timely PCRA

petition. Appointed counsel, Matthew Sullivan, Esq., filed an amended petition

contending that trial and appellate counsel were ineffective for failing to

preserve issues for direct appeal and in failing to request Officer Pownall’s

personnel file. After consideration of the Commonwealth’s response, the PCRA

court issued notice of its intent to dismiss the PCRA petition without further

proceedings. See Pa.R.Crim.P. 907(1).4 The PCRA court entered its order

dismissing the petition on February 1, 2019, and Reyes timely appealed.

Reyes and the PCRA court complied with Rule 1925. See Pa.R.A.P. 1925(a)-

(b).




____________________________________________


JICRIM 3.09, Pa. SSJI (Crim), § 3.09 (2016).        (See PCRA Court Opinion,
9/10/19, at 16).

4 The PCRA court judge also presided over Reyes’ jury trial and sentencing
proceeding and was, therefore, very familiar with the facts of this case.


                                           -6-
J-S56041-20


                                               II.

                                               A.

       Reyes raises claims of ineffective assistance of counsel and asserts the

PCRA court erred in declining to hold a hearing on his petition. See 42 Pa.C.S.

§ 9543(a)(2)(ii) (listing ineffective assistance of counsel as basis for PCRA

relief).5 “In Pennsylvania, we have refined the Strickland v. Washington,

466 U.S. 668 (1984) performance and prejudice test into a three-part inquiry.”

Commonwealth v. Sarvey, 199 A.3d 436, 452 (Pa. Super. 2018). “To prove

counsel ineffective, the petitioner must show that: (1) his underlying claim is

of arguable merit; (2) counsel had no reasonable basis for his action or

inaction; and (3) the petitioner suffered actual prejudice as a result.     See

Commonwealth v. Pierce 527 A.2d 973 (Pa. 1987).” Id. “If a petitioner

fails to prove any of these prongs, his claim fails.” Id. (citation omitted). “To

demonstrate prejudice, the petitioner must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceedings would have been different.” Id. (citation omitted). We presume

that counsel has rendered effective assistance.       See Commonwealth v.



____________________________________________


5 “We review an order dismissing a petition under the PCRA in the light most
favorable to the prevailing party at the PCRA level.” Commonwealth v.
Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citation omitted). “This review
is limited to the findings of the PCRA court and the evidence of record.” Id.
(citation omitted). “We will not disturb a PCRA court’s ruling if it is supported
by evidence of record and is free of legal error.” Id. (citation omitted).


                                           -7-
J-S56041-20


Treiber, 121 A.3d 435, 445 (Pa. 2015). Counsel cannot be found ineffective

for failing to raise a meritless claim. See id.

      Additionally, the PCRA court may decline to hold a hearing under certain

circumstances. “A petitioner is not entitled to a PCRA hearing as a matter of

right; the PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact and the petitioner is not entitled to post-

conviction collateral relief, and no purpose would be served by any further

proceedings.” Commonwealth v. Colon, 230 A.3d 368, 374-75 (Pa. Super.

2020), appeal denied, 237 A.3d 379 (Pa. 2020) (citation omitted). A PCRA

court’s decision to deny a request for an evidentiary hearing will not be

overturned absent an abuse of discretion. See Commonwealth v. Mason,

130 A.3d 601, 617 (Pa. 2015).

                                         B.

      Reyes first argues that trial counsel was ineffective for failing to

subpoena Officer Pownall’s disciplinary file in light of his testimony that the

officers used excessive force to stop and arrest him. Reyes claims that review

of this file would have shown that Pownall shot a man in a 2010 firearms case

and could have uncovered incidences of misconduct relevant to this case.

Reyes also asserts he was entitled to review of the file because Officer Pownall

is now on a “do not call” witness list created by the Philadelphia District

Attorney’s Office.   Reyes argues that he was prejudiced by trial counsel’s

inaction   and   that,   had   counsel   obtained   the   disciplinary   files,   the


                                         -8-
J-S56041-20


Commonwealth might have elected not to call Officer Pownall as a witness,

thereby potentially changing the outcome of his trial.

      We begin by observing that because there is a strong public interest in

protecting the privacy and safety of law enforcement officers, a request for

relevant documents must be supported and narrowly targeted.                   See

Commonwealth v. Blakeney, 946 A.2d 645, 661 (Pa. 2008). A defendant

is entitled to inspection of investigatory files only where there is an articulable

reason to believe that review would lead to the discovery of some relevant

evidence. See id.

      In this case, Reyes has shown no evidence that a review of Officer

Pownall’s disciplinary file at the time of trial would have led to any evidence

relevant to his case.      Reyes’ speculation concerning Officers Pownall’s

misconduct does not justify such inspection. Officers Pownall’s file at the time

of Reyes’ trial included only a record of an investigation into his use of force

against a suspect in an unrelated 2010 case that was deemed lawful by the

Internal Affairs Bureau.    Although Officer Pownall was later fired from the

police department for his misconduct in a 2017 case and was placed on a “do

not call” witness list, both of these events occurred after Reyes’ 2015 trial.

      Furthermore, both Officers Berkley and Pownall effectuated Reyes’ stop

and arrest and testified consistently to the same set of facts.       Even if the

Commonwealth had declined to call Officer Pownall as a witness, Officer

Berkley’s testimony alone would have sufficed to establish Reyes’ conviction.


                                       -9-
J-S56041-20


       Because Reyes has failed to demonstrate arguable merit to his

underlying claim that he was entitled to review of Officer Pownall’s personnel

file, nor has he established prejudice attributable to his lack of access to the

information contained therein, his claim of ineffectiveness on this basis fails.

                                               C.

       Reyes next argues appellate counsel was ineffective in filing a defective

brief and effectively abandoning him on direct appeal.6 At the outset, we note

that the reason that we held in the direct appeal that the sufficiency and

weight issues were waived due to his vague 1925(b) statement and not to a

defective brief.

       Nonetheless, Reyes contends that because we reviewed the suppression

issue only and found his remaining claims waived, counsel’s errors amounted

to the constructive denial of representation and precluded litigation of his

appeal. Reyes further maintains that a finding of per se ineffectiveness is

warranted given these circumstances.

       The Sixth Amendment to the United States Constitution provides that

“In all criminal prosecutions, the accused shall enjoy the right . . . to have the

Assistance of Counsel for his defence.”             U.S. Const. amend. VI.   This

encompasses the right to the effective assistance of counsel.                See

Commonwealth v. Rosado, 150 A.3d 425, 430 (Pa. 2016). Generally, a


____________________________________________


6 In his brief, Reyes does not argue the ineffectiveness of trial counsel in
connection with issue preservation for direct appeal.

                                          - 10 -
J-S56041-20


petitioner asserting that he has been denied his constitutional right to effective

assistance of counsel must demonstrate that counsel engaged in errors which

caused him prejudice. See id. “However, in certain limited circumstances,

including the actual or constructive denial of counsel, prejudice may be so

plain that the cost of litigating the issue of prejudice is unjustified, and a

finding of ineffective assistance of counsel per se is warranted.” Id. (citation

omitted). Our cases have held that errors which completely foreclose

appellate review amount to a constructive denial of counsel and, thus,

ineffective assistance of counsel per se, whereas those which only partially

foreclose such review are subject to the ordinary Strickland/Pierce

framework. See id. at 438.

      In this case, the conduct of Reyes’ direct appeal counsel did not

completely deprive him of his constitutional right to appeal. A timely notice

of appeal was filed and counsel submitted a Rule 1925(b) statement. While

the panel majority found most of Reyes’ claims waived, one of the judges filed

a concurring statement, concluding that the sufficiency and weight claims

were adequately preserved but failed on the merits. (See Reyes, supra at

*6). All members of the panel found Reyes’ suppression issue meritless. We

conclude that because counsel’s errors did not completely foreclose appellate

review of his direct appeal, his claim of per se ineffectiveness fails.

      In any event, while Reyes does not argue his claim of ineffectiveness

concerning his direct appeal is subject to the Strickland/Pierce framework,


                                      - 11 -
J-S56041-20


we agree with the PCRA court that even if counsel was ineffective for filing a

vague Rule 1925(b) statement, Reyes’ underlying claims challenging the

sufficiency and weight of the evidence, the jury instruction and the

discretionary aspects of his sentence lack arguable merit. (See PCRA Ct. Op.

at 7-22).

      Specifically, the record reflects that Officer Pownall merely asked Reyes

if he had a gun in his pocket, and he refused to answer and began an

unprovoked full assault against Officers Berkery and Pownall when they

attempted to check his pocket for a firearm. Both officers sustained injuries,

with Officer Pownall undergoing surgery and unable to work for several

months as a result. The digital scale, the amount of cocaine and the packaging

found in Reyes’ pocket indicated that he intended to sell it. With regard to

the jury instruction, the trial court followed the verbiage of the standard

instruction and did not unduly emphasize Reyes’ self-interest.      Finally, at

sentencing, the court was in possession of a pre-sentence investigation report,

noted Reyes’ criminal background dating back to 1996 and the violent,

prolonged nature of the assault on police in this case, along with the cocaine

packaged for sale on his person in formulating the sentence.        (See N.T.

Sentencing, 10/21/15, at 15-17).

      In sum, we find Reyes’ claims of ineffective assistance of counsel

meritless.   Further, we conclude the PCRA court, which heard all of the




                                    - 12 -
J-S56041-20


evidence in this case at trial and at the sentencing hearing, acted within its

discretion when it declined to hold a hearing on the matter.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/21




                                    - 13 -